This appeal involves the construction of the following will (omitting the first clause, which merely provides for the payment of debts):
"Second, I will, devise and bequeath unto my beloved husband, W.L. Parkman, all and every property, real and personal and mixed, that I may own at the time of my death, wherever the same may be situate, for his use, behoof and *Page 121 
benefit, forever, without any limitation or restrictions of any kind whatever.
"Third. In the event that my said husband, W.L. Parkman, shall die seised and possessed of property received from my estate without having made provision as to who shallreceive the same or leaving no specific directions as to whatshall be done therewith, I will and devise and bequeath the same unto my nephew, Tom Brown Jennings."
The case was heard upon the following agreed statement of facts:
"It is admitted that the claims set out in the complaint arebona fide claims against the estate of W.L. Parkman, deceased, contracted while he was in possession of such property under said will, and that John Jennings, administrator of Rosanna Parkman, received into his hands $ ____ that had been in the possession of W.L. Parkman, but which money had been derived from the sale of certain real estate of the said Rosanna Parkman, under the power of sale given in her said will to said W.L. Parkman. The question is: Are debts of said W.L. Parkman contracted by him after he came into possession of the property under the will of Rosanna Parkman, and while in possession of such property under said will, charges now against his estate?"
His Honor, the Circuit Judge, ruled that:
"Debts and administration expenses of W.L. Parkman, deceased, must first be paid out of the property, of which said W.L. Parkman was seized at the time of his death, and any remainder after this to go to Tom Brown Jennings." And the defendant appealed.
The words we have italicized show the testatrix intended that the property should go to Tom Brown Jennings, upon the condition that Parkman failed to dispose thereof by deed, will, or otherwise. Parkman failed to comply with the condition; and Tom Brown Jennings is entitled to the property thus undisposed of, unless the condition upon which *Page 122 
it was to go to him was void, on the ground that it was repugnant to the devise to Parkman.
The rule as to conditions subsequent is thus stated in 2 Blackstone's Com. *156, *157:
"These express conditions, if they be * * * repugnant to the nature of the estate, are void. In any of which cases, if they be conditions subsequent, that is, to be performed after the estate is vested, the estate shall become absolute in the tenant. As if a feoffment be made to a man in a fee simple, on condition that, unless he aliens in fee, then and in any such cases the estate shall be vacated and determined; here the condition is void, and the estate made absolute in the feoffee. For he hath by the grant the estate vested in him, which shall not be defeated afterwards, by a condition either impossible, illegal, or repugnant."
In Sheppard's Touchstone, *130, it is stated that a repugnant condition is void because it takes away one of the incidents of ownership.
In the case of Moore v. Sanders, 15 S.C. 440, 40 Am.Rep. 703, the Court had under consideration the question whether the condition in the following will was void, on the ground that it was repugnant to the estate therein devised to her son:
"I give and bequeath my whole estate, both real and personal, all that I now possess or may hereafter become possessed of, to my beloved son, Matthew S. Moore. Learning that the law takes cognizance of the intention, even when illegally expressed, I desire to express my wish as strongly and emphatically as I can do so by will, that my beloved son, Matthew S. Moore, shall inherit, possess and own, in fee simple, all my worldly goods, to dispose of as he may think fit. But should he die without leaving a will, then the whole to go to my grandchildren, share and share alike."
The Court, after stating the well recognized rule that conditions subsequent are void, if they are repugnant to the *Page 123 
estate given or devised, thus applied that principle to the case then under consideration.
"Now, test this clause of Mrs. Elliott's will by this principle. It is conceded that an estate in fee was devised in the first instance by Mrs. Elliott to her son. The power of alienation belongs to a fee; in fact, it is the very essence of a fee. Is the condition which the latter portion of the clause attempts to attach to the devise inconsistent with and repugnant to this devise? The performance of the condition would require Moore to die in possession of the real estate devised to him. In no other way could he leave a will disposing of it.
"The condition, then, is a direct and positive restriction upon his powers of alienation. The will invests him with a fee, but the condition strikes at the very substance of this fee, and if valid would take away and destroy its most important and essential quality — the power of sale. A fee may be defeated by a condition which is independent of the estate granted upon the happening of which the estate is lost; but a condition the effect of which is to cut down a fee to a less estate is void because repugnant to the fee. Such is the character of the condition in this case, and according to the authorities cited is void."
Paraphrasing the language of the Court as to the disposition of the property by will so as to prevent the condition from defeating the estate, it would read as follows:
"The performance of the condition would require Parkman to die in possession of the real and personal estate devised and bequeathed to him. In no other way could he leave a will disposing of it."
The requirement that the property should be disposed of in any other manner so as to prevent the condition from defeating the devise is even a greater limitation upon the power of alienation than a disposition by will; as in the latter case the devisee would at least have the right to remain in possession during his lifetime, and would not be compelled to sell at a *Page 124 
time be deemed inopportune, so as to prevent the condition from attaching.
Mr. Justice Hydrick reviews the cases on the subject of conditions in Smith v. Clinkscales, 102 S.C. 227,85 S.E. 1064, and uses this language in regard to the case we have been discussing:
"Moore v. Sanders, 15 S.C. 440 (40 Am. Rep. 703), was also a devise of a fee simple absolute — `to dispose of as he may think fit,' but, if he should die without leaving a will, over. The limitation over was held to depend upon a condition subsequent, which was void, because repugnant to the estate devised. It was like the devise in McAllister v. Tate, 45 S.C.L. (11 Rich. Law), 509 (73 Am. Dec. 119), which was `in fee simple for life.'"
These authorities are conclusive of the question under consideration.
I, therefore, think the judgment should be affirmed.